                                            Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 1 of 38




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        R.C.,1                                             Case No. 18-cv-05104-JCS
                                                           Plaintiff,
                                   8
                                                                                               ORDER REGARDING MOTIONS FOR
                                                     v.                                        SUMMARY JUDGMENT
                                   9

                                  10        NANCY BERRYHILL,                                   Re: Dkt. Nos. 17, 20
                                                           Defendant.
                                  11

                                  12   I.        INTRODUCTION
Northern District of California
 United States District Court




                                  13             Plaintiff R.C. (“R.C.” or “Plaintiff”) brought this action seeking judicial review of the final

                                  14   decision of Defendant Nancy Berryhill, Commissioner of Social Security (the “Commissioner” or

                                  15   “Defendant”), denying R.C.’s application for Title II, Social Security Disability Insurance

                                  16   (“SSDI”) disability benefits and Title XVI, Supplemental Security Income (“SSI”) disability

                                  17   benefits. R.C. argues that the administrative law judge (“ALJ”) improperly rejected medical

                                  18   evidence and R.C.’s testimony. The parties have filed cross motions for summary judgment

                                  19   pursuant to Civil Local Rule 16-5. For the reasons stated below, R.C.’s motion is GRANTED, the

                                  20   Commissioner’s motion is DENIED, and the case is REMANDED for further administrative

                                  21   proceedings in accordance with this order.2

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     Because opinions by the Court are more widely available than other filings, and this order
                                       contains potentially sensitive medical information, this order refers to the plaintiff only by his
                                  27   initials. This order does not alter the degree of public access to other filings in this action provided
                                       by Rule 5.2(c) of the Federal Rules of Civil Procedure and Civil Local Rule 5-1(c)(5)(B)(i).
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                             Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 2 of 38



                                       II.       BACKGROUND
                                   1
                                                 A.     R.C.’s Background
                                   2
                                                        1.     Personal History
                                   3
                                                 R.C. was born in August 1958. Administrative Record (“AR,” dkt. 12) at 174. R.C.
                                   4
                                       alleges that his disability began on June 15, 2013 based on degenerative disc disease of cervical
                                   5
                                       spine.3 Id. at 174, 198. R.C.’s date of last insured for Title II benefits was March 31, 2014. Id. at
                                   6
                                       188, 194. His highest grade of school completed is the 12th grade. Id. at 199. He worked as a
                                   7
                                       household mover from 1993 to 2009, when he was laid off. Id. at 198, 199. In 2013, R.C. admits
                                   8
                                       to having worked part time as a cleaner for two months. Id. at 38-39. In 2014, R.C. worked part-
                                   9
                                       time as a mover for three months until he was involved in an auto accident June 2014. Id. at 35-
                                  10
                                       37, 40.
                                  11
                                                        2.     Medical Records
                                  12
Northern District of California




                                                 On August 5, 2012, R.C. had x-rays of his cervical spine taken that showed mild to
 United States District Court




                                  13
                                       moderate degenerative disk changes and mild degenerative facet changes. AR at 385.
                                  14
                                                 On October 30, 2012, R.C. went to the emergency room with complaints of lower back
                                  15
                                       pain. Id. at 307. He said that he had experienced lower back pain for the last year, but this pain
                                  16
                                       was worse than baseline. Id. R.C. stated that he was a household mover. Id. During the physical
                                  17
                                       examination, the doctor noted normal range of motion and normal muscle tone. Id. at 308. The
                                  18
                                       doctor further noted that R.C. had no neurological deficit. Id. The doctor diagnosed the back pain
                                  19
                                       as likely a musculoskeletal spasm. Id. at 309. R.C. was told to start taking Flexeril for muscle
                                  20
                                       spasms and Motrin for pain. Id. at 337.
                                  21
                                                 On September 30, 2013, R.C. went to the emergency room and complained of headaches
                                  22
                                       and some neck pain. Id. at 360. However, the medical records reflect that R.C. later denied neck
                                  23
                                       pain. Id. at 361. R.C. denied having any back pain. Id. at 362. During the physical examination,
                                  24
                                       the doctor noted normal range of motion. Id.
                                  25

                                  26

                                  27
                                       3
                                         In the disability report, R.C. indicated that “[i]n 6/2013, i was in a vehicle accident and have
                                       been unable to look for work since.” AR at 198. He stated that he believed his conditions became
                                  28   severe enough to keep him from working on June 15, 2013. Id. As discussed later in this opinion,
                                       it appears R.C. was involved in the vehicle accident in 2014 not 2013. Id. at 369
                                                                                            2
                                           Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 3 of 38




                                   1          On October 25, 2013, R.C. saw a doctor because of head pain and wanted a CT scan. Id. at

                                   2   405. The active problem list contained in the medical records included lumbago, sciatic, and

                                   3   cervicalgia. Id. The doctor ordered R.C. to take Naprosyn, an anti-inflammatory drug. Id. at 406.

                                   4   On November 7, 2013, R.C. had a CT head scan that found mild bilateral ethmoid sinus disease.

                                   5   Id. at 386

                                   6          On February 24, 2014, R.C. was seen at the emergency room for chest pain, shortness of

                                   7   breath, and abdominal pain. Id. at 363. R.C. denied having any neck or back pain. Id. at 365.

                                   8   During the physical examination, the doctor noted normal range of motion. Id. at 365-366. R.C.

                                   9   received chest x-rays. Id. at 387.

                                  10          On July 08, 2014, R.C. went to the hospital and complained about headaches and neck

                                  11   pain. Id. at 369. He stated that he was involved in a car accident three weeks prior. Id. R.C.

                                  12   “was sleeping in his big rig truck and was hit by a car, caught himself, did not fall to the ground,
Northern District of California
 United States District Court




                                  13   did not LOC” and was seen at that time.4 Id. According to the medical records, R.C. felt that his

                                  14   headaches and neck pains were worse since the accident. Id. The medical records reflect diffuse

                                  15   neck and back pains but no numbness or weakness. Id. Upon examination, R.C. had mild

                                  16   discomfort on range of motion of the neck and tenderness to palpation. Id. at 370. However, R.C.

                                  17   exhibited normal gait, intact motor and sensory examination, normal coordination, and normal

                                  18   muscle tone. Id. at 370-371. R.C. had another CT head scan that showed: “1. No accurate

                                  19   intracranial hemorrhage or mass effect. 2. Sinus disease.” Id. at 387-388.

                                  20          On July 22, 2014, R.C. saw a physician and complained of persistent neck and lower back

                                  21   pain after his car accident. Id. at 407. R.C. was “requesting 3 more weeks off.” Id. Upon

                                  22   physical examination, the doctor found that R.C. had full range of motion but noted that R.C. was

                                  23   symptomatic for Lumbago and mildly symptomatic for Cervicalgia. Id. at 408. In R.C.’s

                                  24   assessment plan, the doctor noted that R.C. should take Flexeril, Naprosyn, and Norco. Id. a 408-

                                  25   409.

                                  26          On October 6, 2014, R.C. was again treated for neck pain and lower back pain. Id. at 410.

                                  27
                                       4
                                  28     Although the doctor notes that R.C. was seen at the time of the car accident, the administrative
                                       record does not contain any medical records from that time period.
                                                                                        3
                                           Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 4 of 38




                                   1   The doctor noted that R.C. had been seen at the ER “last week” and was given 20 tablets of Norco.

                                   2   Id. R.C. was symptomatic for lumbago and cervicalgia. Id. at 411. However, R.C. had no

                                   3   costovertebral angle tenderness and negative straight leg raising test. Id. The doctor discontinued

                                   4   Norco and prescribed Tylenol #3 instead. Id. R.C. also continued Lioresal (treating muscle

                                   5   spasms) and Naprosyn (anti-inflammatory drug). Id. at 411-412.

                                   6          On November 13, 2014, R.C. was treated for intermittent headaches and associated

                                   7   tingling down his left arm. Id. at 371. The medical records noted that the pain “radiates to the left

                                   8   neck and left shoulder, worse with certain movements, improved with ‘pulling on the head.’” Id.

                                   9   at 373. The medical records also note that R.C. reported “tingling to the top of the shoulder to the

                                  10   mid humerus.” Id. However, R.C. denied weakness and stated that it did not spread to his hand.

                                  11   Id. During the review of systems, the doctor noted that R.C. was positive for back pain. Id. at

                                  12   374. However, the doctor noted that R.C. was negative for neck pain and neck stiffness. Id.
Northern District of California
 United States District Court




                                  13   Upon physical examination, the doctor noted that R.C. had normal range of motion. Id. at 374-75.

                                  14          On December 11, 2014, R.C. went to the doctor with complaints of neck pain. Id. at 412.

                                  15   However, R.C. requested a note to be able to go back to work without any restrictions.5 Id. Upon

                                  16   physical examination, the doctor noted that R.C. had full range of motion. Id. at 413. The doctor

                                  17   noted that R.C. was asymptomatic for lumbago but symptomatic for cervicalgia. Id. at 413-414.

                                  18          On February 6, 2015, R.C. was seen at the emergency department for neck pain. Id. at

                                  19   475. On February 10, 2015, R.C. went to the doctor complaining of neck pain. Id. at 415. The

                                  20   medical records note that R.C.’s chronic pain was slowly progressive over several years and pain

                                  21   was always present. Id. R.C.’s pain was variable in intensity with some radiation down upper

                                  22   arms to just above elbows. Id. The pain did not affect R.C.’s strength in his hands. Id. Dr. Burns

                                  23   examined R.C. and noted that R.C. sat stiffly and kept his head still. Id. at 415. Dr. Burns also

                                  24   noted increase tone in R.C.’s neck in all directions and a reduced range of motion. Id. Dr. Burns

                                  25   gave R.C. a Toradol injection for neck pain and continued him on Naprosyn and Norco. Id. at

                                  26   416. Dr. Burns ordered an abdomen x-ray that showed “[f]airly prominent degenerative changes

                                  27
                                       5
                                  28     It is unclear where R.C. was working at the time because, at the administrative hearing, R.C.
                                       testified that he had not worked since June 2014, after the car accident. AR at 35-37, 40.
                                                                                        4
                                           Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 5 of 38




                                   1   involving the spine with spurring and sclerosis.” Id. at 429.

                                   2          On February 18, 2015, R.C. saw Dr. Burns for a follow up appointment. Id. at 417. The

                                   3   medical records indicate that R.C. had neck pain occasionally radiating into his left upper

                                   4   extremity with numbness in the fingers of his left hand. Id. R.C. also had sciatica on his left side

                                   5   with radiation into is leg. Id. The records also note that R.C. had right knee pain. Id. R.C. told

                                   6   the doctor that the medications did not help much. Id. Dr. Burns prescribed Flexeril for muscle

                                   7   spasms. Id. at 418. Dr. Burns referred R.C. to physical therapy. Id.

                                   8          On March 4, 2015, Dr. Burns treated R.C. for flank pain and neck pain. Id. at 419. The

                                   9   medical records reflect that the medications were helping some. Id.

                                  10          An MRI performed on March 15, 2015 indicated minimal posterior disc-osteophyte

                                  11   complex a C2-3, moderate right central disc protrusion and narrowing of the subarachnoid space

                                  12   without cord compression at C4-5, and moderate left central disc protrusion and moderate left
Northern District of California
 United States District Court




                                  13   neural foraminal stenosis at C6-7. Id. at 471.

                                  14          On March 25, 2015, R.C. saw Dr. Burns for back and neck pain. Id. at 437. R.C. also

                                  15   complained of left hip pain that radiates into his lateral thigh. Id. R.C. said that medications help

                                  16   a little and Toradol injections helped for a couple of days. Id. Upon physical examination, Dr.

                                  17   Burns noted that R.C. did not have focal spams in his back. Id. at 438. However, R.C.’s back was

                                  18   tender, and he was unable to flex or extend due to pain. Id. Dr. Burns administered another

                                  19   Toradol injection. Id. R.C. started Gabapentin for nerve pain. Id. at 439. An x-ray of R.C.’s left

                                  20   hip showed mild joint space narrowing, consistent with degenerative joint disease. Id. at 448.

                                  21          On April 7, 2015, R.C. saw Dr. Burns and told him that he was still having lots of neck

                                  22   pain, low back pain, and bilateral hip pain. Id. at 439. R.C. said that his pain is worse when

                                  23   walking. Id. R.C. also reported “intermittent LLQ cramping, brief and sharp, worse with bending

                                  24   at waist.” Id. Tylenol was not helping but norco was somewhat effective. Id. R.C. was asking

                                  25   for light duty at work. 6 Id. Dr. Burns increased R.C.’s dose of Gabapentin and added Ultram for

                                  26   pain. Id. at 440-441. Dr. Burns diagnosed R.C. with osteoarthritis. Id. at 441.

                                  27
                                       6
                                  28    Again, it is unclear where R.C. was working at the time because, at the administrative hearing,
                                       R.C. testified that he had not worked since June 2014, after the car accident. AR at 35-37, 40.
                                                                                        5
                                          Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 6 of 38




                                   1          On April 24, 2015, R.C. began physical therapy for his neck. Id. at 456. R.C. complained

                                   2   of “[n]eck pain and UT (R more than L) pain and in arms.” Id. R.C. stated his neck pain began a

                                   3   year and a half ago. Id. R.C. reported bilateral hand numbness and tingling. Id. at 457. He

                                   4   reported difficulty turning his neck, reaching and lifting, and sleeping at night. Id. The physical

                                   5   therapist observed “[d]ecreased muscle length noted in: Pectoralis Minor:B and Pectoralis

                                   6   Major:B.” Id. at 459. The physical therapist also noted, “[m]ild difficulty with overhead reaching

                                   7   and mod difficulty with back hand reaching with RUE.” Id. at 459. According to the outpatient

                                   8   physical therapy improvement in movement assessment log, R.C. had moderate difficulty walking

                                   9   long distances and reaching. Id. at 460. R.C. also had much difficulty lifting 20 pounds. Id. The

                                  10   physical therapist assessed physical impairments including range of motion limitations and pain.

                                  11   Id. The physical therapist also found functional limitations including “function endurance, position

                                  12   and household activities reaching and lifting.” Id. The medical records indicate that R.C.
Northern District of California
 United States District Court




                                  13   “[p]resents with signs/symptoms consistent with neck pain with h/o disc protrusion.” Id.

                                  14          On May 6, 2015, Dr. Burns noted that R.C.’s neck pain persisted, and R.C. wanted to see

                                  15   neurosurgery to discuss further options for pain relief. Id. at 441. R.C. stated that Gabapentin has

                                  16   been helping. Id. Dr. Burns diagnosed R.C. with cervical spondylosis. Id. at 442. On May 31,

                                  17   2015, R.C. complained of leg pain and right hip pain that was worse with weigh-bearing. Id. at

                                  18   443. R.C. stated that the medications were not helping. Id. On July 1, 2015, Dr. Burns noted that

                                  19   R.C. had less pain in his right hip. Id. at 445.

                                  20          On July 2, 2015, the fifth session (out of the six recommended sessions), the physical

                                  21   therapist found that R.C. had met all his goals. Id. at 470. The therapist noted that R.C. was able

                                  22   to turn his neck with increase range of motion of 65 degrees and had had 50% decreased neck

                                  23   pain. Id. In addition, R.C. was able to sleep through the night without waking up from neck pain.

                                  24   Id. R.C. still reported that he could not do lifting, which brought pain back. Id. at 469. R.C. was

                                  25   discharged early. Id. at 470.

                                  26          On July 21, 2015, Dr. Burns filled out a work/school note for R.C., indicating that R.C. “is

                                  27   being evaluated & rated for chronic neck and low back pain with sciatica; imaging studies suggest

                                  28
                                                                                          6
                                           Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 7 of 38




                                   1   moderate disc disease of the spine, non-surgical at this time.” 7 Id. at 476.

                                   2          On August 19, 2015, Dr. Burns examined R.C. who was complaining that he had washed

                                   3   his car over the weekend and awoke the next day with a stiff and sore neck. Id. at 549. R.C.

                                   4   denied radiation into his arms or hand. Id. Dr. Burns noted that R.C.’s neck had “ROM about

                                   5   25% to R, 75% to L, flexion 90%, extension 50%.” Id. at 549. Dr. Burns further noted that R.C.’s

                                   6   neck was “[f]ocally tender over R upper trap with trigger point present and increase overall tone.”

                                   7   Id. R.C. was given an injection and refills of his medications. Id. at 549-550.

                                   8          On September 8, 2015, Dr. Burns filled out a statement. Id. at 544. In the statement, Dr.

                                   9   Burns opined that R.C. suffered from chronic lower back pain and neck pain with spondylosis. Id.

                                  10   The doctor listed R.C.’s prognosis as “fair.” Id. Dr. Burns indicated that R.C.’s impairments

                                  11   lasted or were expected to last at least twelve months. Id. The doctor indicated R.C. suffered

                                  12   from depression, loss of interest in activities, decreased energy, and sleep disturbances, which
Northern District of California
 United States District Court




                                  13   affected R.C.’s physical symptoms. Id. at 545. Dr. Burns opined that R.C.’s pain or other

                                  14   symptoms were severe enough to occasionally interfere with his attention and concentration. 8 Id.

                                  15   The doctor also opined that R.C. could walk four blocks without rest or severe pain, could sit for

                                  16   two hours at one time, and could stand for two hours at one time. Id. Dr. Burns indicated that

                                  17   R.C. would be able to sit a total of two hours in an 8-hour workday, stand a total of two hours, and

                                  18   walk a total of two hours. Id. Dr. Burns also opined that R.C. would need periods of walking

                                  19   around during an 8-hour workday and would need to walk for 10 minutes every hour. Id. Dr.

                                  20   Burns opined that R.C. would need a job that permits shifting positions at will because of pain. Id.

                                  21   at 546. However, he did not believe R.C. would need to take unscheduled breaks or need to keep

                                  22   his legs elevated. Id. Dr. Burns believed R.C. could lift 10 pounds frequently, 20 pounds

                                  23   occasionally, and 50 pounds rarely. Id. Dr. Burns believed R.C. could rarely look down and

                                  24   occasionally turn head right or left, look up, or hold head in static position.9 Id. Dr. Burns opined

                                  25
                                       7
                                  26     It is unclear why Dr. Burns wrote this work/school note because, at the administrative hearing,
                                       R.C. testified that he had not worked since June 2014 after the car accident. AR at 35-37, 40.
                                  27
                                       8
                                         “Occasionally” is defined as 6% to 33% of an 8-hour working day. AR at 545.
                                       9
                                         “Rarely” is defined as 1% to 5% of an 8-hour working day, “occasionally” is defined as 6% to
                                  28   33% of an 8-hour working day, and “frequently” is defined as 34% to 66% of an 8-hour working
                                       day. AR at 545.
                                                                                        7
                                          Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 8 of 38




                                   1   that R.C. could occasionally twist, rarely stoop, crouch/squat, or climb stairs, and never climb

                                   2   ladders. Id. at 547. However, R.C. did not have significant limitations with reaching, handling, or

                                   3   fingering. Id. Dr. Burns opined that R.C. would likely have “good days” and “bad days” and

                                   4   would likely be absent from work about three days per month. Id. Dr. Burns opined that the

                                   5   limitation identified first began on February 24, 2014. Id.

                                   6          On October 21, 2015, R.C. was treated for neck pain and reported that he was experiencing

                                   7   more spasms. Id. at 551. R.C. said that some of the medication helped. Id. Dr. Burns noted,

                                   8   “increased tone in upper trapezius muscles, flexion full, extension and B rotation about 50%

                                   9   normal.” Id. at 551. Dr. Burns increased Gabapentin. Id. at 552. On November 20, 2015, R.C.

                                  10   was again seen for neck pain. Id. at 553. On December 21, 2015, R.C. experienced neck pain and

                                  11   numbness. Id. at 554. He wanted to continued physical therapy. Id. On February 1, 2016, R.C.

                                  12   reported that the medications were helping but told Dr. Burns that he wanted to try physical
Northern District of California
 United States District Court




                                  13   therapy and pool therapy. Id. at 556. On March 9, 2016, R.C. reported that his neck pain is stable

                                  14   but he experienced intermittent lower left quadrant cramping. Id. at 558. However, on April 27,

                                  15   2016, R.C. reported that he was still having neck pain and stiffness. Id. at 561. R.C. stated that

                                  16   some good days and not so good days but he reported pain medications helped. Id. at 561-562.

                                  17          R.C.’s lumbar spine x-ray dated September 6, 2016 indicated that R.C. had degenerative

                                  18   changes in the lower lumbar spine with facet arthropathy, notably at C3-C4 and C4-C5. Id. at 586.

                                  19   However, there was no acute compression deformities and no evidence of spondylolysis or

                                  20   spondylolisthesis. Id. On September 14, 2016, R.C. went to the doctor to receive more pain

                                  21   medication and requested a “stronger agent.” Id. at 566. The medical records indicated that R.C.

                                  22   was positive for back pain but negative for neck pain and neck stiffness. Id. Dr. Burns indicated

                                  23   that R.C. had normal range of motion in his neck and back. Id. at 566-567. Dr. Burns noted

                                  24   “[t]enderness to palpation and spasticity of the lumbar paraspinal musculature.” Id. at 567.

                                  25   However, R.C. had no weakness in the lower extremities bilaterally, normal range of motion in the

                                  26   neck, had negative straight leg raising test, had normal sensation, had normal strength and range of

                                  27   motion in the lower extremities, and a normal neurological exam. Id. at 566-567. Dr. Burns

                                  28   recommended R.C. treat with ice and rest. Id.
                                                                                         8
                                            Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 9 of 38




                                   1           Although they did not examine R.C., state agency medical consultants E. Trias, M.D., and

                                   2   A. Volterra, M.D., reviewed the medical evidence and provided opinions on April 10, 2015, and

                                   3   July 16, 2015, respectively. Id. at 21, 64-71, 72-81, 82-91, 92-105. Dr. Trias opined that R.C.’s

                                   4   statements regarding intensity, persistence, and functionally limiting effects of the symptoms were

                                   5   not substantiated by the objective medical evidence and R.C.’s statements were only partially

                                   6   credible. Id. at 68. Dr. Trias opined that R.C. could occasionally lift 50 pounds and frequently lift

                                   7   25 pounds. Id. at 69. In addition, Dr. Trias opined that R.C. could stand about 6 hours in an 8-

                                   8   hour workday and sit about 6 hours in an 8-hour workday. Id. Dr. Trias found that R.C. could

                                   9   perform medium exertional work. Id. at 70, 78. Dr. Volterra opined that “[e]vidence in the

                                  10   current file for the period from AOD to DLI regarding the clmt’s physical musculoskeletal

                                  11   allegations supports physically non-severe.” Id. at 98. Dr. Volterra opined limitations of climbing

                                  12   ramps and stairs frequently and ropes, ladders, and scaffolds occasionally; frequent stooping,
Northern District of California
 United States District Court




                                  13   crouching, and crawling; and limited overhead reaching bilaterally. Id. at 21, 88-90, 99-101. In

                                  14   the Dr. Volterra recommended, “IE for T2 and a L RFC with occ OH reach for T16. . . [R.C.’s]

                                  15   more recent L hip imaging and neck pain would limit him to a LRFC.” Id. at 86, 97. In

                                  16   discussing his DIB claim, Dr. Volterra stated, “CLMT IS FOUND CREDIBLE TO

                                  17   ALLEGATIONS BUT NOT FOR T2 TIME PERIOD SHOWS HX OF BACK PAIN AND IS

                                  18   OVERALL NON-SEVERE.” Id. at 88. However, he later found that the “preponderance of

                                  19   overall evidence supports a medium RFC with postural and manipulative limitations” for both

                                  20   R.C.’s Title II and Title XVI claim. Id. at 87, 98. Both doctors found that R.C. could perform

                                  21   medium exertional work. Id. at 70, 78, 91, 102.

                                  22           B.     Initial Denial of Application
                                  23           On February 2, 2015, R.C. applied for a period of disability and disability insurance

                                  24   benefits. Administrative Record (“AR,” dkt. 12) at 180. R.C. also applied for Social Security and

                                  25   Supplemental Security Income disability benefits on February 2, 2015.10 Id. at 174. In both

                                  26

                                  27
                                       10
                                         The ALJ’s decision states that R.C. applied for a period of disability and disability insurance
                                       benefits as well as social security income on “December 22, 2014.” AR at 13. In addition, R.C.’s
                                  28   motion lists the date of his application as February 21, 2015 even though applications cited are
                                       dated February 2, 2015. Pl.’s Mot. at 2. This discrepancy is not material to the outcome of the
                                                                                          9
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 10 of 38




                                   1   applications, R.C. alleged that his disability began on June 15, 2013. Id. at 174, 180. The

                                   2   Commissioner denied both applications on April 10, 2015. Id. at 106-110. The Commissioner

                                   3   noted that R.C.’s said that he was unable to work because of back, neck, and knee injury but found

                                   4   that R.C. should have been able to and currently should be able to perform work that is less

                                   5   demanding than his past occupation. Id. Thus, the Commissioner determined that disability was

                                   6   not established on or before March 31, 2014 and currently. Id. The Commissioner also denied

                                   7   R.C.’s request for reconsideration on July 16, 2015. Id. at 113-122. As to R.C.’s request for

                                   8   reconsideration for Social Security disability benefits, the Commissioner noted that “[t]he medical

                                   9   evidence shows as of 03/31/2014, the date [R.C.] was last insured for disability benefits, [R.C.]

                                  10   did not have a severe impairment that prevented work activity.” Id. at 113. As to R.C.’s request

                                  11   for reconsideration for Supplemental Security Income payments, the Commissioner found that,

                                  12   “[t]he medical evidence shows that although [R.C. does] have discomfort, [R.C. is] still able to
Northern District of California
 United States District Court




                                  13   move about and to use [his] arm, hands and leg in a satisfactory manner. The records show no

                                  14   indication of loss of control or muscle wasting in [his] arms or legs due to nerve damage as a

                                  15   result of [his] back and neck condition.” Id. at 118.

                                  16          C.      Administrative Hearing
                                  17          R.C. requested a hearing before an ALJ and a hearing was held on October 24, 2016. Id. at

                                  18   29-63. At the hearing, the ALJ asked R.C. questions regarding his employment history. Id. at 35-

                                  19   41. In 2009, R.C. worked as a mover for a moving company. Id. at 40. For two months in 2013

                                  20   R.C. did cleaning jobs for his cousin for about three to four hours a day, three days a week. Id. at

                                  21   38. R.C. would clean the floors and restrooms at a bank. Id. at 38-39. +R.C. stated that from

                                  22   April to June 2014 he worked as a part-time household mover for approximately 25 hours a week.

                                  23   Id. at 35, 37. R.C. said that the items he was carrying were “[v]ery heavy” and sometimes “about

                                  24   100 pounds.” Id. at 37. R.C. noted that he moved not only boxes but also “dressers, refrigerators,

                                  25   everything.” Id. at 37. R.C. stated that he stopped working because he was in an automobile

                                  26   accident in June 2014. Id.

                                  27

                                  28
                                       present motion.
                                                                                        10
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 11 of 38




                                   1           As for his medical condition, R.C. testified that the automobile accident re-injured his neck

                                   2   and back and made those injuries worse. Id. at 40. R.C. stated that he previously treated his neck

                                   3   pain with physical therapy and continued to do exercises. Id. at 41-42. When asked if R.C. had

                                   4   any limitations on how far he could move his arms R.C. stated he “could go all the way up.” Id. at

                                   5   43. However, he stated that he “can move them but it would be a lot of pain with it.” Id. R.C.

                                   6   testified that he has pain in his shoulder that goes down to his hands. Id. at 55. He stated that as a

                                   7   result of his neck pain, he has trouble with his hands. Id. He also stated that he would get cramps

                                   8   in his fingers and cannot bend them sometimes. Id. at 45. Sometimes R.C. is unable to close his

                                   9   hand. Id. at 55. R.C. estimated that this happens every other day and stated that it occurs in both

                                  10   hands. Id. R.C. said that he treated his back pain with physical therapy but that the doctors have

                                  11   not talked to him about surgery. Id. at 44. R.C. also stated that he experiences pain in his kneecap

                                  12   when he stands and would get pain down his leg. Id. at 45. R.C. stated that he experiences
Northern District of California
 United States District Court




                                  13   sciatica in his right leg may once or twice a week. Id. at 54. When he is experiencing sciatica, he

                                  14   is unable to get out of bed and stays in bed all day. Id. When asked if he had any other conditions

                                  15   that he believed prevented him from being able to work, R.C. also stated that he started

                                  16   experiencing vertigo a couple of months ago. Id. at 44.

                                  17           R.C. stated that he is not able to help out with household chores like sweeping, mopping,

                                  18   or doing the dishes. Id. at 46. R.C. testified that he is not able to vacuum at all because it is bad

                                  19   for his neck and back. Id. R.C. stated that he is unable cook and relies on his sister and girlfriend

                                  20   to make his meals. Id. R.C. stated that he is unable to do dishes because it is too much standing.

                                  21   Id. at 46-47. R.C. testified that he is unable to do yard work and relies on his brother-in-law. Id.

                                  22   at 47. R.C. also cannot go to the grocery store and his sister goes grocery shopping and his sister

                                  23   or brother-in-law carries the groceries from the car to the house. Id. R.C. testified that he does not

                                  24   do any lifting at all. Id. at 51. He is able to lift eight or nine pounds but it is a strain on his neck

                                  25   and back. Id. R.C. can make his bed every day. Id. at 46. R.C. is also able to do a little dusting.

                                  26   Id. at 51. R.C. states that he used to do everything around the house but then the doctor told him

                                  27   he could not do it. Id. at 52. R.C. has a driver’s license and sometimes drives to his doctor’s

                                  28   appointments. Id. at 47. When he does not drive, his girlfriend drives him. Id. R.C. estimated
                                                                                           11
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 12 of 38




                                   1   that he drives to his doctor’s appointments about three times a year. Id. at 48.

                                   2          R.C. testified that he would not be able to do a job where he would be required to lift 50

                                   3   pounds because he would have too much back and neck pain. Id. at 52. R.C. testified that he can

                                   4   sit for about an hour and a half before he needs to change position. Id. at 48. He further stated

                                   5   that he can stand for about two hours before he needs to change positions. Id. The ALJ asked

                                   6   R.C. why he could not do dishes if he was able to stand for two hours and R.C. responded,

                                   7   “[m]oving around the kitchen, it’s — I thought you were talking about just straight standing.” Id.

                                   8   at 49. R.C. stated that his leg pain compels him to sit down after standing for about two hours. Id.

                                   9   R.C. estimated that he would need to take an hour or an hour and 15 minutes break before

                                  10   standing again because that is how long it would take for his leg to stop hurting. Id. at 52.

                                  11          On a typical day, R.C. testified that he would get up in the morning and take a shower. Id.

                                  12   at 49. R.C. recently started using a stool in the shower because he gets dizzy and does not want to
Northern District of California
 United States District Court




                                  13   fall. Id. at 55-56. R.C. would also take his dog on a walk. Id. at 49. R.C. stated that his dog

                                  14   walks are around 30 minutes and spans about one block. Id. at 50. R.C. does not need to use a

                                  15   cane or a walker. Id. R.C. stated that on the walks he will stop five or six times to let the dog

                                  16   smell the bushes. Id. at 53. R.C. also stated that he did not need to sit down or lay down after the

                                  17   walk because “[i]t’s only a 30-minute walk.” Id. R.C. will also ride around in the car with his

                                  18   girlfriend and testified that he can sit in the car for approximately an hour and a half. Id. at 50.

                                  19   R.C. testified that he had trouble sleeping at night because of neck pain and that he has to take an

                                  20   hour and a half to two-hour nap once a day. Id. at 56. R.C. goes to church weekly. Id. at 51.

                                  21          Thomas Linville, a vocational expert, also testified at the administrative hearing. The ALJ

                                  22   asked Linville the following hypothetical:

                                  23                  [P]lease assume a hypothetical individual the same age, educational
                                                      background and professional experience as the claimant. Please
                                  24
                                                      assume that this hypothetical individual is subject to the following
                                  25                  limitations. The exertional level of medium with the use of ramps
                                                      and stairs limited to no more than frequent; the use of ropes,
                                  26                  scaffolds, and ladders at no more than occasional; and that stooping,
                                                      kneeling, crouching, crawling are all no more than frequent. Given
                                  27                  these limitations, could such a hypothetical individual perform any
                                  28                  of the past work as claimant?

                                                                                         12
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 13 of 38




                                   1   Id. at 58-59. Based on that hypothetical, Linville opined that the person described could not do

                                   2   R.C.’s past work. Id. at 59. Linville opined that looking at medium unskilled work, the person

                                   3   described could work as an “industrial cleaner,” “kitchen helper,” or “salvage laborer.” Id. at 59.

                                   4   Linville opined that nothing about R.C.’s past work would transfer down to medium. Id. at 60.

                                   5           R.C.’s attorney asked Linville the following hypothetical:

                                   6                   [I]n addition to hypothetical number one, if a person needed to take
                                                       a rest break for about an hour after two hours of standing or walking,
                                   7
                                                       so a rest break for an hour after each of two hour settings of standing
                                   8                   or walking, would that be tolerated in a work environment?

                                   9   Id. at 60. Linville responded that such limitation reduced the eight-hour day substantially and

                                  10   would probably create a situation where a person is not going to be suitably involved or suitable

                                  11   productive to sustain work. Id. R.C.’s attorney asked Linville a second hypothetical:

                                  12                   [I]n addition[] to hypothetical number one, if we kept the medium;
Northern District of California
 United States District Court




                                                       the standing and walking for six hours, sitting for six hours; and the
                                  13                   lifting requirements by we changed. . . if we have inability to look
                                                       down in a sustained – with the sustained function of the neck in a
                                  14
                                                       looking down position, we’ll limit that to rarely; turning the head
                                  15                   left or right, looking up, or holding a head in any static position to
                                                       occasionally. Additionally, for postural limitations we would have
                                  16                   a limitation to occasional twisting with rarely stooping, rarely
                                                       crouching and squatting, no ladders, and rarely climbing stairs, how
                                  17                   does that affect the medium unskilled occupational jobs that are
                                                       available?
                                  18
                                       Id. at 60-61. Linville responded that this hypothetical would eliminate most of the medium jobs
                                  19
                                       that are unskilled. Id. at 61.
                                  20
                                               D.      Legal Background for Determination of Disability
                                  21
                                               To qualify for Title II benefits, the claimant must prove disability prior to the last insured
                                  22
                                       date. 42 U.S.C. 423(a)(1)(A); Morgan v. Sullivan, 945 F.2d 1079, 1080 (9thCir. 1991). Title XVI
                                  23
                                       benefits are available to persons who are disabled and meet certain income thresholds. 20 C.F.R.
                                  24
                                       § 416.202. When a claimant alleges a disability and applies to receive Social Security benefits,
                                  25
                                       the ALJ evaluates the claim using a sequential five step process. 20 C.F.R. § 404.1520(a)(4). At
                                  26
                                       step one, the ALJ determines whether the applicant is engaged in “substantial gainful activity.” 20
                                  27
                                       C.F.R. § 404.1520(a)(4)(I). Substantial gainful activity is “work activity that involves doing
                                  28
                                                                                         13
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 14 of 38




                                   1   significant physical or mental activities . . . that the claimant does for pay or profit.” 20 C.F.R. §

                                   2   220.141(a)–(b). If the claimant is engaging in such activities, the claimant is not disabled; if not,

                                   3   the evaluation continues at step two.

                                   4           At step two, the ALJ considers whether the claimant has a severe and medically

                                   5   determinable impairment. Impairments are severe when “there is more than a minimal limitation

                                   6   in [the claimant’s] ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant

                                   7   does not suffer from a severe impairment, she is not disabled; if she does have a severe

                                   8   impairment, the ALJ proceeds to step three.

                                   9           At step three, the ALJ turns to the Social Security Administration’s listing of severe

                                  10   impairments (the “Listing”). See 20 C.F.R. § 404, subpt. P, app. 1. If the claimant’s alleged

                                  11   impairment meets one of the entries in the Listing, the claimant is disabled. If not, the ALJ moves

                                  12   to step four.
Northern District of California
 United States District Court




                                  13           At step four, the ALJ assesses the claimant’s residual functional capacity, or RFC, to

                                  14   assess whether the claimant could perform her past relevant work. 20 C.F.R. § 404.1520(a)(1).

                                  15   The RFC is a determination of “the most [the claimant] can do despite [the claimant’s]

                                  16   limitations.” 20 C.F.R. § 404.1520(a)(1). The ALJ considers past relevant work to be “work that

                                  17   [the claimant] has done within the past fifteen years, that was substantial gainful activity, and that

                                  18   lasted long enough for [the claimant] to learn how do to it.” 20 C.F.R. § 404.11560(b)(1). If the

                                  19   claimant is able to perform past relevant work, she is not disabled; if she is not able to perform

                                  20   such past relevant work, the ALJ continues to step five. In the case of claimants who are fifty-five

                                  21   or older, are restricted to sedentary work, have no transferable skills, and have not completed any

                                  22   relevant vocational education, the Commissioner will usually not offer any evidence of work

                                  23   meeting the claimant’s RFC and the ALJ will decide disability based on the claimant’s ability to

                                  24   perform past work. 20 C.F.R. § 404, subpt. P, app. 2 § 201.00(d).

                                  25           At the fifth and final step, the burden shifts from the claimant to prove disability to the

                                  26   Commissioner to “identify specific jobs existing in substantial numbers in the national economy

                                  27   that the claimant can perform despite her identified limitations.” Meanel v. Apfel, 172 F.3d 1111,

                                  28   1114 (9th Cir. 1999) (citing Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the
                                                                                         14
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 15 of 38




                                   1   Commissioner is able to identify such work, then the claimant is not disabled; if not, the claimant

                                   2   is disabled and entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

                                   3          E.      The ALJ’s Decision
                                   4          On February 17, 2017, the ALJ issued an order finding that R.C. was not disabled. Id. at

                                   5   10-24. The ALJ determined that R.C. met the insured status requirements of the Social Security

                                   6   Act through March 31, 2014. AR at 15. The ALJ found that R.C. had not engaged in substantial

                                   7   gainful activity since June 15, 2013, the alleged onset date. Id. Although R.C. worked after the

                                   8   alleged disability onset date, the ALJ determined that this work did not raise to the level of

                                   9   substantial gainful activity. Id. This was because, while R.C.’s testified that his earnings were at

                                  10   or near substantial gainful activity level in 2014, given the lack of an earnings record, the ALJ

                                  11   found that it was difficult to state definitively. Id. The ALJ found that R.C.’s disc protrusion in

                                  12   the cervical spine was a severe impairment. Id. at 16. The ALJ also determined that R.C.’s
Northern District of California
 United States District Court




                                  13   impairments did not meet or equal the severity of one of the listed impairments in the Listing,

                                  14   specially rejecting Listing 1.04 for disorders of the back. Id.

                                  15          In assessing R.C.’s residual functional capacity, the ALJ acknowledge that he was to

                                  16   follow a two-step process in which he must first determine whether there is an underlying

                                  17   medically determinable physical or mental impairment that could reasonably be expected to

                                  18   produce R.C.’s pain or other symptoms. Id. at 16-17. Then, the ALJ must evaluate the intensity,

                                  19   persistence, and limiting effects of the R.C.’s symptoms to determine the extent to which they

                                  20   limit R.C.’s functioning. Id. The ALJ described R.C.’s symptom testimony as follows:

                                  21                  The claimant makes the following allegations regarding the
                                                      intensity, persistence, and limiting effects of his symptoms. The
                                  22
                                                      claimant alleges disability due to back and neck injury with
                                  23                  difficulty walking and standing; much pain in his back; right knee
                                                      goes numb; pain comes and goes in lower left side, front, and back;
                                  24                  and increased pain with sweating. He testified that he stopped
                                                      working as a mover in 2014 after he had an auto accident in June
                                  25                  2014 and his neck pain worsened. He stated that as a mover, he was
                                  26                  working about 25 hours per week moving boxes, dishes, clothes,
                                                      refrigerators, “everything”; lifting and carrying up to 100 pounds.
                                  27                  He reported that he has arthritis through his neck and back, as well
                                                      as numbness in his legs and arms. He testified that his lower back
                                  28                  hurts and shoots down his right leg (“sciatica”) about twice per
                                                                                         15
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 16 of 38




                                                       week, at which time he is not able to get out of bed. He reported
                                   1                   that he is not longer able to walk very far and cannot walk for more
                                   2                   than 15 minutes. He testified that he does not use a cane or walker.
                                                       He stated that he has more back and knee pain when he walks, but
                                   3                   he is in constant pain. He testified that he can sit for an hour and a
                                                       half and then must change positions. He testified that he can stand
                                   4                   for about two hours, but then has to take a break for an hour and a
                                                       half so that the pain in his legs stops. He reported that he cannot
                                   5
                                                       carry more than 15 pounds. He testified that he can lift his arms
                                   6                   over his head but is very painful. He testified that pain does down
                                                       his arms and he can barely hold anything. He testified that he gets
                                   7                   cramps in his fingers. He testified that he has had physical therapy
                                                       for the discs in his back, but there has been no talk of surgery. He
                                   8                   testified that it is hard to sleep because of neck pain and he has to
                                                       take a nap for an hour and a half a day.
                                   9

                                  10                   The claimant stated that he lives with his sister. He stated that his
                                                       daily activities are limited. He testified that on a typical day, he gets
                                  11                   up, takes his dog for a slow walk for about 30 minutes for a block
                                                       with the dog stopping five or six times, and might go for a drive with
                                  12                   his girlfriend. He stated that he can sit in a car for an hour and a
Northern District of California
 United States District Court




                                                       half. He testified that he uses a stool in the shower because he gets
                                  13
                                                       dizzy and does not want to fall. He testified that he cannot do chores
                                  14                   and does not vacuum because of pain, but he makes his bed daily
                                                       and can do a little dusting. He testified that he cannot cook or do
                                  15                   dishes because he cannot stand too long with moving around, and
                                                       his sister or girlfriend does it. He stated that his brother and sister-
                                  16                   in-law do the grocery shopping and carry in the groceries. He
                                  17                   testified that he has a diver’s licenses, but is girlfriend drives him to
                                                       doctor appointments. He stated that he goes to church weekly.
                                  18   Id. at 17-18.
                                  19          The ALJ stated that “the objective findings in this case fail to provide strong support for
                                  20   the claimant’s allegations of disabling symptoms and do not support the existence of limitations
                                  21   greater than those reported above.” Id. at 18. To support this conclusion, the ALJ summarized
                                  22   R.C.’s medical history. The ALJ began by noting that R.C. had x-rays of the cervical spine in
                                  23   August 2012 that showed mild to moderate degenerative disc disease with mild degenerative facet
                                  24   changes. Id. The ALJ acknowledged that R.C. presented to the emergency room in October 2012
                                  25   for complaints of lower back pain with onset of one year. Id. However, the ALJ noted that
                                  26   “[p]hysical examination was normal with normal range of motion and muscle tone and no
                                  27   neurologic deficient noted.” Id.
                                  28
                                                                                          16
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 17 of 38




                                   1          The ALJ observed that “[a]lthough the claimant asserts onset of disability in June 2013,

                                   2   there is no evidence of any injury or worsening of condition at or around that time. Moreover,

                                   3   there is not even evidence of treatment sought at that time.” Id. The ALJ states that R.C. sought

                                   4   no medical treatment until September 2013 and October 2013, which was unrelated to his asserted

                                   5   disabling conditions and R.C. was noted to “specifically deny neck and back pain.” Id. The ALJ

                                   6   noted that at the time, there were no abnormalities on musculoskeletal or neurological

                                   7   examinations. Id. The ALJ noted that R.C. was examined for various unrelated condition

                                   8   between October 2013 to June 2014. Id. The ALJ specifically stated that in 2014, R.C. “again

                                   9   denied back or neck pain and was noted to have normal musculoskeletal and neurologic physical

                                  10   exam finding.” Id.

                                  11          The ALJ then discussed R.C.’s July 2014 examinations after R.C. had been involved in an

                                  12   automobile accident. The ALJ stated R.C. was noted to have “some mild discomfort on range of
Northern District of California
 United States District Court




                                  13   motion of the neck and bilateral paraspinous tenderness to palpation of the neck and back. He was

                                  14   noted to have normal gait, intact motor and sensory, and normal coordination and muscle tone. He

                                  15   was diagnosed with back/neck pain/strain/sprain.” Id. The ALJ stated that at R.C.’s follow up

                                  16   examination, R.C. “presented with complaints of persistent low back and neck pain since the

                                  17   accident. He was noted to request three more weeks off.” Id. The ALJ notes that R.C. had “full

                                  18   range of motion of the musculoskeletal and no costovertebral angle tenderness of the back.” Id.

                                  19   The ALJ further states that R.C. “was assessed as ‘mildly symptomatic.’” Id.

                                  20          The ALJ summarized R.C.’s treatment for the remainder of 2014, noting that R.C. returned

                                  21   to the emergency room in October 2014 for persistent low back and neck pain but was noted to

                                  22   have no costovertebral angle tenderness of the back and negative straight leg examination. Id. at

                                  23   18-19. The ALJ noted that in December 2014, the doctor assessed R.C.’s lumbago “to be

                                  24   asymptomatic but cervicalgia was still symptomatic.” Id. at 19. R.C. was given a work release

                                  25   note and was to continue with his current medications. Id.

                                  26          The ALJ discussed R.C.’s February 2015 examinations and acknowledged that R.C.

                                  27   reported that “the pain had been slowly progressing over several years.” Id. The ALJ noted that

                                  28   R.C. had stated that “the pain was always present, variable in intensity, and with some radiation
                                                                                       17
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 18 of 38




                                   1   down upper arms to just above elbows” but that R.C. “denied any effect on the strength of his

                                   2   hands and no numbness or weakness.” Id. The ALJ stated that in the record, R.C. “was noted to

                                   3   sit stiffly and keep his head still.” Id. Further the ALJ recognized that “[r]ange of motion of the

                                   4   neck was noted to be at 74 percent expected.” Id.

                                   5          The ALJ discussed R.C.’s follow up examination later in the month where R.C.

                                   6   complained of “neck pain, occasionally radiating to the left upper extremity with numbness into

                                   7   the left hand fingers” and “left-side sciatica with radiation into the left and persistent right knee

                                   8   pain.” Id. The ALJ notes that R.C. was referred to physical therapy and was to have an MRI of

                                   9   the cervical spine. The MRI conducted in March showed “moderate right central disc protrusion

                                  10   at C4-5 with narrowing of the subarachnoid place but no cord compression; and moderate left

                                  11   central disc protrusion at C6-7 with moderate left neuroforaminal stenosis.” Id. The ALJ

                                  12   acknowledged that in April 2015, R.C. was diagnosed with osteoarthritis of the neck and referred
Northern District of California
 United States District Court




                                  13   to physical therapy. Id. The ALJ briefly notes that R.C. successful met all of his physical therapy

                                  14   goals in five of the six sessions. Id.

                                  15          The ALJ noted that in July 2015, R.C. was provided with a work note but acknowledges

                                  16   that it is not clear what the purpose of the note was. Id. The ALJ notes that the doctor stated that

                                  17   R.C. “is being evaluated and treated for chronic neck and low back pain with sciatica; and that

                                  18   imaging studies suggest moderate disc disease of the spin[e], but he was ‘non-surgical’ at that

                                  19   time.” Id.

                                  20           The ALJ discussed R.C.’s August 2015 examination and noted that R.C. complained of a

                                  21   stiff, sore neck but “denied any radiation to the arms or hands.” Id. at 19. The ALJ further noted

                                  22   that the records showed that R.C. was “noted to have some decreased range of motion of the neck

                                  23   and tenderness of the right trapezius, but nonfocal neurological exam.” Id. The ALJ decision

                                  24   noted that R.C. continued to receive treatment for his neck and back pain in 2015 and 2016 and

                                  25   R.C. stated that his medications were helping. Id. at 19-20. The ALJ acknowledged that on March

                                  26   9, 2016, R.C. reported that his neck pain is stable. Id. at 20. The ALJ further noted that R.C. had

                                  27   reported that he had some good days and some not so good during his examination in April 2016.

                                  28   Id.
                                                                                          18
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 19 of 38




                                   1          The ALJ discussed R.C.’s September 14, 2016 examination where R.C. requested more

                                   2   pain medication and a stronger agent. Id. at 20. The ALJ noted that R.C. “was specially noted to

                                   3   have no bilateral weakness to lower extremities and no bowl/bladder incontinence or retention.”

                                   4   Id. The ALJ further stated that:

                                   5                  [R.C.] was noted to be negative for neck pain and neck stiffness, but
                                                      positive for back pain. He was noted to have normal range of motion
                                   6
                                                      of his neck. He was noted to have tenderness to palpation and
                                   7                  spasticity of the lumbar paraspinal musculature, but no swelling,
                                                      costovertebral angel tenderness, or stepoffs. Straight leg raise was
                                   8                  noted to be normal bilaterally with normal sensation in the L4, L5,
                                                      and S1 dermatomes bilaterally and normal strength and range of
                                   9                  motion in the lower extremities. It was noted that his back pain was
                                  10                  most likely a musculature flare with low suspicion for cord
                                                      compression given normal neuro exam.
                                  11   Id. The ALJ stated that x-rays showed no acute compression deformities and no evidence of
                                  12
Northern District of California




                                       spondylolysis or spondylolisthesis, but did have degenerative changes in the lower lumbar spine
 United States District Court




                                  13   with facet arthropathy. Id.
                                  14          After consideration of the evidence, the ALJ found that R.C.’s medically determinable
                                  15   impairments could reasonably be expected to cause the alleged symptoms but that R.C.’s
                                  16   statements concerning the intensity, persistence, and limiting effects of these symptoms are not
                                  17   entirely consistent with the medical evidence and other evidence in the record. Id. at 20.
                                  18   Specially, the ALJ noted that “[e]ven after the lapse of the claimant’s date last insured, he was
                                  19   working in capacities that require a high level of exertion, e.g., a mover.” Id. The ALJ noted that
                                  20   “throughout the claimant’s medical record he has shown full strength, a normal gain, and a normal
                                  21   range of motion throughout.” Id. The ALJ also noted that “[p]hysical therapy for [R.C.’s] neck
                                  22   was noted to be successful and he was even discharged early due to meeting his goals.” Id. The
                                  23   ALJ also considered the fact that there was no evidence that R.C. followed through with his
                                  24   request for additional physical therapy or the referrals to neurosurgery or rheumatology. Id. The
                                  25   ALJ further noted that R.C.’s condition was specially noted to be non-surgical and that there were
                                  26   frequent reports that his prescribed medications for pain were helping. Id. The ALJ further found:
                                  27
                                                      The claimant’s own admitted activities of daily living are
                                  28                  inconsistent with his asserted level of disabling limitations. He
                                                                                        19
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 20 of 38




                                                       reported that he lives with his sister, whom he relies on to do
                                   1                   cooking and grocery shopping, but he makes his bed and does some
                                   2                   dusting, is able to walk his dog for up to 30 minutes per day, can
                                                       ride in a car for up to one and a half hours, and attends church
                                   3                   services regularly. Given the claimant’s presentation in multiple
                                                       physical exams, his work as a mover throughout much of his
                                   4                   asserted period of disability, and his activities of daily living, the
                                                       DDS assessed residual functional capacity of Medium exertional
                                   5
                                                       level work is found compelling.
                                   6   Id. at 20-21.
                                   7          The ALJ discussed Dr. Burns’ September 8, 2015 medical source statement regarding
                                   8   R.C.’s limitations but stated that the ALJ gives little to no weight to Dr. Burns’ opinion because:
                                   9
                                                       Dr. Burns asserts conditions for which there is no treatment or
                                  10                   diagnosis (e.g., depression); asserts contradictory information (e.g.,
                                                       that the claimant can walk four city blocks, but maximum work
                                  11                   capacity throughout the day is two hours standing and two hours
                                                       sitting); there is no treatment or findings consistent with these
                                  12                   limitations (see Exh. 3F, 4F, 5F, 10F). Moreover Dr. Burns’ opinion
Northern District of California
 United States District Court




                                  13                   is directly contrary to his own treatment’s notes at Exhibit 10F/20 in
                                                       September 2016, which showed full range of motion and strength in
                                  14                   the back for negative straight leg raise and full strength in the lower
                                                       extremities despite his report of tenderness in the back and
                                  15                   continued pain.
                                  16   Id. at 21. The ALJ instead gave “great weight” to the opinions of the State agency medical

                                  17   consultants because “they are consistent with the record as a whole as described in detail herein,

                                  18   including overall normal physical exam findings throughout the period at issue and inconsistent

                                  19   actives of daily living with asserted disability limitations.” Id.

                                  20          The ALJ found that R.C. was unable to perform any past relevant work. Id. at 21-22. The

                                  21   ALJ determined that R.C. was an individual closely approaching advance age, on the alleged

                                  22   disability onset date and subsequently changed age categories to advance age. Id. at 22. The ALJ

                                  23   found that R.C. had at least a high school education and was able to communicate in English. Id.

                                  24   The ALJ further found that transferability of job skills was not material to the determination of

                                  25   disability because “using the Medical Vocational Rules as a framework supports a finding that the

                                  26   claimant is ‘not disabled.’ Whether or not the claimant has transferable job skills.” Id. The ALJ

                                  27   found that there are jobs that exist that R.C. could perform, namely as an “industrial cleaner”,

                                  28   “kitchen helper,” or “salvage laborer.” Id. at 22-23. Thus, the ALJ determined that R.C. was not
                                                                                          20
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 21 of 38




                                   1   disable from June 15, 2013 through the date of the ALJ’s decision. Id. at 23.

                                   2           R.C. requested a review of the ALJ’s decision, but his request was denied. Id. at 1-6.

                                   3   Thus, the ALJ’s decision became the final decision of the Commissioner. R.C. subsequently

                                   4   requested judicial review.

                                   5           F.     Motions for Summary Judgment
                                   6           In his motion for summary judgment (Pl.’s Mot., dkt. 17), R.C. argues that the ALJ erred

                                   7   in rejecting Dr. Burns’ opinion absent clear and convincing reasons. Id. at 8-10. In addition, R.C.

                                   8   argues that the ALJ improperly found that R.C.’s statements concerning the intensity, persistence,

                                   9   and limiting effects of these symptoms were not entirely consistent with the medical evidence and

                                  10   other evidence in the record. Id. at 10. R.C. argues that the ALJ failed to identify clear and

                                  11   convincing reasons, based on the record, why the limitations R.C. described do not exist. Id. at

                                  12   13. Finally, R.C. argues that the ALJ’s step five finding is not supported by substantial evidence.
Northern District of California
 United States District Court




                                  13   Id. at 13.

                                  14           R.C. argues that he was age 55 as of his date last insured for Title II benefits, which was

                                  15   3/31/14. The ALJ found R.C. cannot perform any of his past relevant work and the VE testified

                                  16   there would be no transferable skills. Id. at 59-60. Given R.C.’s age, his high school education,

                                  17   and his work history, R.C. argues that if he is limited to light work, he would be deemed disabled

                                  18   pursuant to 20 C.F.R. § 404, Subpart P, Appendix 2, Rule 202.06. R.C. requests this Court reverse

                                  19   the ALJ’s decision and remand for award of benefits, or, as a lesser alternative, remand this case

                                  20   for a new hearing and further administrative proceedings. Id. at 14.

                                  21           The Commissioner argues that based on the record evidence, the ALJ permissibly found

                                  22   Dr. Burns’ opinion inconsistent with the bulk of the record evidence and the ALJ permissibly gave

                                  23   more weight to the State agency reviewing consultants’ opinions over the opinion of Dr. Burns.

                                  24   Comm’r’s Mot., dkt. 20, at 9-10. The Commissioner also argues that substantial evidence

                                  25   supported the ALJ’s evaluation of Plaintiff’s subjective allegations of disabling symptoms. Id. at

                                  26   10. The Commissioner argues that the ALJ properly found that there was a lack of objective

                                  27   support for R.C.’s allegations, R.C.’s statements of disabling symptoms were inconsistent with

                                  28   evidence that treatment measures effectively improved his condition and symptoms, R.C.’s
                                                                                         21
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 22 of 38




                                   1   complaints were inconsistent with his lack of treatment, R.C.’s allegations of disability were

                                   2   inconsistent with the evidence based on doctor statements and opinions, and R.C.’s testimony of

                                   3   disability was inconsistent with the record evidence. Id. at 11-13. Finally, the Commissioner

                                   4   argues that substantial evidence supported the ALJ’s step five finding. Id. at 14. The

                                   5   Commissioner argues that R.C.’s request to remand for payment and essentially credit-as-true Dr.

                                   6   Burns’ medical opinion is inappropriate. Id. at 15. The Commissioner requests that the Court

                                   7   grant the Commissioner’s motion for summary judgment and deny R.C.’s motion. Id. In the

                                   8   alternative, the Commissioner request that the Court remand the case to the agency for additional

                                   9   investigation or explanation. Id.

                                  10           In his reply, R.C. argues that the Commissioner’s assertion that the ALJ needed to provide

                                  11   only specific and legitimate reasons to discount the opinion of R.C.’s treating doctor because this

                                  12   opinion was “contradicted” by the opinions of the non-examining state agency physicians is
Northern District of California
 United States District Court




                                  13   improper. Reply, dkt. 21, at 1-2. Instead, R.C. argues that the ALJ needed to prove clear and

                                  14   convincing reasons if he wished to discount Dr. Burns’ opinion. Id. at 2. R.C. also argues that

                                  15   neither the ALJ nor the Commissioner has attempted to explain how the objective medical

                                  16   evidence, R.C.’s activities, or R.C.’s limited treatment are inconsistent with the limitations R.C.

                                  17   described in his testimony which establish disability. Id. at 5. Finally, R.C. argues that the ALJ’s

                                  18   step five finding is not supported by substantial evidence because the hypothetical questions posed

                                  19   to the vocational expert did not set out all the limitations and restrictions of the particular claimant.

                                  20   Id. at 5.

                                  21   III.    ANALYSIS
                                  22           A.     Legal Standard
                                  23           District courts have jurisdiction to review the final decisions of the Commissioner and may

                                  24   affirm, modify, or reverse the Commissioner’s decisions with or without remanding for further

                                  25   hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3).

                                  26           When reviewing the Commissioner’s decision, the Court takes as conclusive any findings

                                  27   of the Commissioner that are free of legal error and supported by “substantial evidence.”

                                  28   Substantial evidence is “such evidence as a reasonable mind might accept as adequate to support a
                                                                                          22
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 23 of 38




                                   1   conclusion” and that is based on the entire record. Richardson v. Perales, 402 U.S. 389, 401.

                                   2   (1971). “‘Substantial evidence’ means more than a mere scintilla,” id., but “less than

                                   3   preponderance.” Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

                                   4   1988) (citation omitted). Even if the Commissioner’s findings are supported by substantial

                                   5   evidence, the decision should be set aside if proper legal standards were not applied when

                                   6   weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655. (9th Cir. 1978) (quoting Flake v.

                                   7   Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider

                                   8   both the evidence that supports and the evidence that detracts from the Commissioner’s

                                   9   conclusion. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760

                                  10   F.2d 993, 995 (9th Cir. 1985)).

                                  11          Although the Court may “review only the reasons provided by the ALJ in the disability

                                  12   determination and may not affirm the ALJ on a ground upon which [the ALJ] did not rely,”
Northern District of California
 United States District Court




                                  13   Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), “harmless error analysis applies in the

                                  14   social security context.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015). “[W]here the

                                  15   circumstances of the case show a substantial likelihood of prejudice, remand is appropriate so that

                                  16   the agency can decide whether reconsideration is necessary. By contrast, where harmlessness is

                                  17   clear and not a borderline question, remand is not appropriate.” McLeod v. Astrue, 640 F.3d 881,

                                  18   888 (9th Cir. 2011) (footnotes, citations, and internal quotation marks omitted). If the Court

                                  19   identifies defects in the administrative proceeding or the ALJ’s conclusions, the Court may

                                  20   remand for further proceedings or for a calculation of benefits. See Garrison, 759 F.3d at 1019–

                                  21   21.

                                  22          B.      Medical Opinion Evidence
                                  23                  1.      Legal Background
                                  24          “Cases in this circuit distinguish among the opinions of three types of physicians: (1) those

                                  25   who treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                  26   (examining physicians); and (3) those who neither examine nor treat the claimant (non-examining

                                  27   physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “[T]he opinion of a treating

                                  28   physician is . . . entitled to greater weight than that of an examining physician, [and] the opinion of
                                                                                         23
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 24 of 38




                                   1   an examining physician is entitled to greater weight than that of a non-examining physician.”

                                   2   Garrison, 759 F.3d at 1012.

                                   3          “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

                                   4   state clear and convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r

                                   5   of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citations omitted). “[T]he opinion of a non-

                                   6   examining physician cannot by itself constitute substantial evidence that justifies the rejection of

                                   7   the opinion of either an examining physician or a treating physician.” Id. at 1202 (quoting Lester,

                                   8   81 F.3d at 831). The Ninth Circuit has emphasized the high standard required for an ALJ to reject

                                   9   an opinion from a treating or examining doctor, even where the record includes a contradictory

                                  10   medical opinion:

                                  11                  “If a treating or examining doctor’s opinion is contradicted by
                                                      another doctor’s opinion, an ALJ may only reject it by providing
                                  12
Northern District of California




                                                      specific and legitimate reasons that are supported by substantial
 United States District Court




                                  13                  evidence.” Id. This is so because, even when contradicted, a treating
                                                      or examining physician’s opinion is still owed deference and will
                                  14                  often be “entitled to the greatest weight . . . even if it does not meet
                                                      the test for controlling weight.” Orn v. Astrue, 495 F.3d 625, 633
                                  15                  (9th Cir. 2007). An ALJ can satisfy the “substantial evidence”
                                  16                  requirement by “setting out a detailed and thorough summary of the
                                                      facts and conflicting clinical evidence, stating his interpretation
                                  17                  thereof, and making findings.” Reddick [v. Chater, 157 F.3d 715,
                                                      725 (9th Cir. 1998)]. “The ALJ must do more than state conclusions.
                                  18                  He must set forth his own interpretations and explain why they,
                                                      rather than the doctors’, are correct.” Id. (citation omitted).
                                  19

                                  20                  Where an ALJ does not explicitly reject a medical opinion or set
                                                      forth specific, legitimate reasons for crediting one medical opinion
                                  21                  over another, he errs. See Nguyen v. Chater, 100 F.3d 1462, 1464
                                                      (9th Cir. 1996). In other words, an ALJ errs when he rejects a
                                  22                  medical opinion or assigns it very little weight while doing nothing
                                                      more than ignoring it, asserting without explanation that another
                                  23                  medical opinion is more persuasive, or criticizing it with boilerplate
                                  24                  language that fails to offer a substantive basis for his conclusion.
                                                      See id.
                                  25
                                       Garrison, 759 F.3d at 1012–13.
                                  26
                                                      2.      The Standard that the ALJ Must Meet When Rejecting a Treating
                                  27                          Physician’s Opinion

                                  28          As an initial matter, despite the guidance in Garrison, the parties dispute which test the

                                                                                         24
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 25 of 38




                                   1   Court should apply in evaluating this claim. R.C. argues that the ALJ was required to provide

                                   2   clear and convincing reasons for rejecting the opinion of R.C.’s treating physician, Dr. Burns,

                                   3   because “when the opinion of a non-examining doctor is the only opinion which contradicts the

                                   4   treating doctors’ opinions, the treating doctors’ opinions are considered uncontradicted, because

                                   5   the non-examining doctor’s opinion is not substantial evidence.” Reply, dkt. 21, at 1-2 (emphasis

                                   6   in original). However, the Commissioner argues that the Court need only find that the ALJ

                                   7   provided specific and legitimate reasons for discounting Dr. Burns’ opinion. Comm’r’s Mot., dkt.

                                   8   20, at 5-6.

                                   9           The Court agrees with Commissioner that the ALJ needed only provide specific and

                                  10   legitimate reasons supporting his opinion. The Ninth Circuit applies the “specific and legitimate

                                  11   reason test” in cases in which a non-treating, non-examining physician's opinion conflicts with a

                                  12   treating physician's opinion. See, e.g., Cain v. Barnhart, 74 F. App'x 755, 756 (9th Cir. 2003).
Northern District of California
 United States District Court




                                  13   Furthermore, in some cases, a non-examining medical advisor’s testimony may be used, in part, to

                                  14   reject the opinion of an examining or treating physician. Lester, 81 F.3d at 831. “Opinions of a

                                  15   non-examining, testifying medical advisor may serve as substantial evidence when they are

                                  16   supported by other evidence in the record and are consistent with it.” Morgan v. Commissioner,

                                  17   169 F.3d 595, 600 (9th Cir. 1999).

                                  18           R.C. cites Winans v. Bowen, for the proposition that a treating physician’s opinion can be

                                  19   “uncontradicted evidence” despite the contrary opinions of the non-examining physicians. 853

                                  20   F.2d 643 (9th Cir. 1987). However, that case does not support R.C.’s position that the clear and

                                  21   convincing reasons standard should apply. In that case, the Ninth Circuit stated that “[i]f the ALJ

                                  22   wishes to disregard the opinion of the treating physician, he ... must make findings setting forth

                                  23   specific, legitimate reasons for doing so that are based on substantial evidence in the record.”

                                  24   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (internal quotation marks and citation

                                  25   omitted). R.C.’s other cited case, Gallant v. Heckler, is distinguishable because in that case, the

                                  26   non-examining, non-treating physician's opinion was “contradicted by all other evidence in the

                                  27   record.” 753 F.2d 1450, 1454 (9th Cir. 1984).

                                  28
                                                                                        25
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 26 of 38



                                                      3.      Dr. Burns’ Opinion Evidence
                                   1
                                              The ALJ acknowledged that:
                                   2
                                                      Dr. Burns opined that the claimant could walk four city blocks
                                   3                  without rest or severe pain; sit, stand, and walk a total only two hours
                                   4                  each out of an eight-hour workday; and must walk every 60 minutes
                                                      as well as a job that permits shifting positions at will from sitting,
                                   5                  standing, or walking….Dr. Burns opined that the claimant would be
                                                      able to lift 20 pounds occasionally and 10 pounds frequently and
                                   6                  would have limitations in moving the head and postural movements.
                                                      Lastly, Dr. Burns opined that the claimant would likely be absent
                                   7
                                                      about three days per month from work as a result of his impairments
                                   8                  or treatment.
                                       AR at 21. As described in more detail above, Dr. Burns opined that R.C. had limitations
                                   9
                                       including, rarely looking down and occasionally turning his head right or left, looking up, or
                                  10
                                       holding head in static position. AR at 544-47. Dr. Burns opined that these limitations began on
                                  11
                                       February 24, 2014, which is after the date of alleged onset. Id. at 547. The ALJ gave “little to no
                                  12
Northern District of California
 United States District Court




                                       weight” to the opinion of R.C.’s treating physician, Dr. Burns. The ALJ discredited Dr. Burns’
                                  13
                                       opinion because the ALJ found: (1) Dr. Burns asserted conditions for which there is no treatment
                                  14
                                       or diagnosis (e.g., depression); (2) Dr. Burns asserted contradictory information (e.g., that the
                                  15
                                       claimant can walk four city blocks, but maximum work capacity throughout the day is two hours
                                  16
                                       standing and two hours sitting); and (3) there is no treatment or findings consistent with these
                                  17
                                       limitations. Id. at 21. The ALJ gave “great weight” to the opinions of the State agency medical
                                  18
                                       consultants. Id. The Court finds that the ALJ did not provide specific and legitimate reasons for
                                  19
                                       discrediting Dr. Burns’ opinion.
                                  20
                                              The ALJ’s first reason for discrediting Dr. Burns’ medical opinion was that Dr. Burns
                                  21
                                       asserted conditions for which there is no treatment or diagnosis (e.g., depression). In Dr. Burns’
                                  22
                                       September 8, 2015 medical opinion statement, in response to the prompt: “[i]dentify psychological
                                  23
                                       conditions and/or symptoms affecting your patient’s physical condition,” Dr. Burns checked boxes
                                  24
                                       indicating R.C. had depression, loss of interest in activities, decreased energy, and sleep
                                  25
                                       disturbance. Id. at 545. However, R.C.’s medical records do not contain any treatment or
                                  26
                                       diagnosis for depression. R.C. argues that Dr. Burns did not opine R.C. had a separate impairment
                                  27
                                       of depression, but that depression and loss of interest in activities were additional symptoms of
                                  28
                                                                                         26
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 27 of 38




                                   1   R.C.’s physical impairment. Pl.’s Mot., dkt 17, at 10. The Commissioner did not address R.C.’s

                                   2   argument in its motion. R.C. is not alleging disability as a result of depression and, thus, while it

                                   3   may be ambiguous whether Dr. Burns intended to opine that R.C. had depression, the fact that Dr.

                                   4   Burns checked certain boxes in his medical opinion statement is not a legitimate reason to

                                   5   discredit his opinion.

                                   6          The ALJ’s second reason for discrediting Dr. Burns was that Dr. Burns asserted

                                   7   contradictory information (e.g., that the claimant can walk four city blocks, but maximum work

                                   8   capacity throughout the day is two hours standing and two hours sitting). The ALJ never explains

                                   9   how Dr. Burns’ assertion is contradictory. The Commissioner also fails to address how these

                                  10   statements are contradictory. The ALJ’s finding is conclusory and not legitimate.

                                  11          The ALJ’s third reason for rejecting Dr. Burns’ opinion on R.C.’s limitations was that

                                  12   “there is no treatment or findings consistent with these limitations.” Id. The ALJ did not provide
Northern District of California
 United States District Court




                                  13   any specific explanation on why he came to this conclusion. Furthermore, the ALJ did not

                                  14   specifically indicate for each limitation listed in Dr. Burns’ opinion, why the ALJ believed that

                                  15   there is no treatment or findings consistent with that limitation.

                                  16          As discussed above, the ALJ acknowledged that the x-rays of the cervical spine from

                                  17   August 2012 showed mild to moderate degenerative disc changes and mild degenerative facet

                                  18   changes and R.C. complained of lower back pain in October 2012. Id. at 18, 308, 385. As the

                                  19   ALJ observed, at the time of Plaintiff’s alleged onset date of June 2013, there was no record or

                                  20   evidence of an injury or worsening of condition. Id. at 18. However, on September 30, 2013,

                                  21   R.C. may have experienced some neck pain but the medical records are inconsistent as to this

                                  22   claim. Compare id. at 360, with id. at 361.

                                  23          After R.C. was involved in a car accident in June 2014, and after his date last insured, R.C.

                                  24   was treated numerous times for persistent back and neck pain. The ALJ acknowledged that on

                                  25   July 8, 2014, that the medical records indicate that R.C. had “some mild discomfort on range of

                                  26   motion of the neck and bilateral paraspinous tenderness to palpation of the neck and back.” Id.

                                  27   When summarizing the medical evidence in the decision, the ALJ did not acknowledge that R.C.

                                  28   was also seen on November 13, 2014, for intermittent headaches and associated tingling down his
                                                                                         27
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 28 of 38




                                   1   left arm. Id. at 371. The medical records noted that the pain “radiates to the left neck and left

                                   2   shoulder, worse with certain movements.” Id. at 373.

                                   3          When the ALJ discussed R.C.’s February 2015 examinations, the ALJ acknowledged that

                                   4   the record noted that R.C. complained of “some radiation down upper arms” and that R.C. “was

                                   5   noted to sit stiffly and keep his head still.” Id. at 19. Further the ALJ recognized that “[r]ange of

                                   6   motion of the neck was noted to be at 74 percent expected.” Id. The ALJ did not acknowledge

                                   7   that the doctor also found that R.C.’s neck had increased tone in all directions. Id. at 415. The

                                   8   ALJ also did not acknowledge that the doctor ordered an abdomen x-ray that showed “[f]airly

                                   9   prominent degenerative changes involving the spine with spurring and sclerosis.” Id. at 429.

                                  10          The ALJ discussed R.C.’s follow up examination later in the month where R.C.

                                  11   complained of “neck pain, occasionally radiating to the left upper extremity with numbness into

                                  12   the left hand fingers” and “left-side sciatica with radiation into the left and persistent right knee
Northern District of California
 United States District Court




                                  13   pain.” Id. at 19. The ALJ notes that R.C. was referred to physical therapy and was to have an MRI

                                  14   of the cervical spine. However, the ALJ did not acknowledge that R.C. was seen again on March

                                  15   4, 2015 for flank and neck pain. Id. at 419. The ALJ acknowledged that an MRI performed on

                                  16   March 15, 2015 indicated minimal posterior disc-osteophyte complex a C2-3, moderate right

                                  17   central disc protrusion and narrowing of the subarachnoid space without cord compression at C4-

                                  18   5, and moderate left central disc protrusion and moderate left neural foraminal stenosis at C6-7.

                                  19   Id. at 20, 471. The ALJ did not acknowledge that on March 25, 2015, R.C. saw a doctor for back

                                  20   and neck pain and complained of left hip pain that radiates into his lateral thigh. Id. at 437. Upon

                                  21   physical examination, the doctor noted that R.C.’s back was tender, and he was unable to flex or

                                  22   extend due to pain. Id. at 438.

                                  23          While the ALJ acknowledged that in April 2015, R.C. was diagnosed with osteoarthritis of

                                  24   the neck and referred to physical therapy, the ALJ did not acknowledge that R.C. told his doctor

                                  25   that he was still having lots of neck pain, low back pain, and bilateral hip pain that was worse

                                  26   when walking. Id. at 439. The ALJ also did not discuss the physical therapy evaluation where

                                  27   physical therapist noted, “[m]ild difficulty with overhead reaching and mod difficulty with back

                                  28
                                                                                          28
                                            Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 29 of 38




                                   1   hand reaching with RUE” and moderate difficulty walking long distances and reaching. 11 Id. at

                                   2   459-460. R.C. also had much difficulty lifting 20 pounds. Id. The physical therapist found

                                   3   functional limitations including “function endurance, position and household activities reaching

                                   4   and lifting.” Id. Even after the successful completion of his physical therapy, R.C. still reported

                                   5   that he could not do lifting, which brought pain back. Id. at 469.

                                   6           The ALJ decision does not acknowledge that on May 31, 2015, R.C. complained of leg

                                   7   pain and right hip pain that was worse with weigh bearing. Id. at 443. The ALJ discussed R.C.’s

                                   8   August 2015 examination and noted that R.C. complained of a stiff, sore neck but “denied any

                                   9   radiation to the arms or hands.” Id. at 19. The ALJ further noted that the records showed that

                                  10   R.C. was “noted to have some decreased range of motion of the neck and tenderness of the right

                                  11   trapezius, but nonfocal neurological exam.” Id.

                                  12           The ALJ decision did not acknowledge that on October 21, 2015, when R.C. was treated
Northern District of California
 United States District Court




                                  13   for neck pain, his doctor noted, “increased tone in upper trapezius muscles, flexion full, extension

                                  14   and B rotation about 50% normal.” Id. at 551. While the ALJ acknowledged that on March 9,

                                  15   2016, R.C. reported that his neck pain is stable, the decision did not acknowledge on April 27,

                                  16   2016, R.C. again reported that he was still having neck pain and stiffness. Id. at 561.

                                  17           The ALJ decision acknowledged that R.C.’s lumbar spine x-ray dated September 6, 2016

                                  18   indicated that R.C. had degenerative changes in the lower lumbar spine but there was no acute

                                  19   compression deformities and no evidence of spondylolysis or spondylolisthesis. Id. at 20.

                                  20           The ALJ does not explain why the findings detailed in his decision as well as the

                                  21   additional evidence on the record would not constitute treatment or findings consistent with the

                                  22   limitations outlined by Dr. Burns. Arguably, the medical evidence may have been sparse in

                                  23   establishing treatment or findings consistent with the limitations in Dr. Burns’ opinion prior to

                                  24   R.C.’s date of last insured of March 31, 2014 for R.C.’s Title II claim because the records only

                                  25

                                  26
                                       11
                                         This Court recognizes that a physical therapist is not an “acceptable medical source” as defined
                                       by the Social Security regulations. See 20 C.F.R. §§ 404.1513(a), 416.913(a); compare with 20
                                  27   C.F.R. §§ 404.1513(d), 416.913(d) (discussing “other sources”). However, an ALJ may not
                                       discount “other” medical sources without explanation, but less weight may be afforded such
                                  28   medical sources if the ALJ provides “germane” reasons. See Ghamin v. Colvin, 763 F.3d 1154,
                                       1161 (9th Cir. 2014); Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012).
                                                                                       29
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 30 of 38




                                   1   show one x-ray from August 2012 related to R.C.’s disc changes and one, potentially two, doctor’s

                                   2   visits for pain. However, the ALJ’s reasons were not legitimate to reject the limitations assessed

                                   3   by Dr. Burns as of the September 8, 2015 date when Dr. Burns filled out the opinion.

                                   4          The ALJ noted that he found Dr. Burns’ opinion from September 2015 is “directly contrary

                                   5   to his own treatment notes . . . in September 2016, which showed full range of motion and strength

                                   6   in the back for negative straight leg raises and full strength in the lower extremities despite his

                                   7   report of tenderness in the back and continued pain.” Id. at 21. The Ninth Circuit has recognized,

                                   8   however, that “[t]he primary function of medical records is to promote communication and

                                   9   recordkeeping for health care personnel—not to provide evidence for disability determinations.

                                  10   [The Ninth Circuit] therefore [does] not require that a medical condition be mentioned in every

                                  11   report to conclude that a physician’s opinion is supported by the record.” Orn v. Astrue, 495 F.3d

                                  12   625, 634 (9th Cir. 2007). When “the record contains numerous reports from [the claimant’s]
Northern District of California
 United States District Court




                                  13   health care providers, as well as results from medical tests and laboratory findings, that support the

                                  14   questionnaires completed by [the treating physicians],” it is erroneous to focus on a single day of

                                  15   treatment notes, particularly when the treatment records as a whole support a different conclusion.

                                  16   Id. For example, although the medical records do show that in September 2016 R.C. had full

                                  17   range of motion, records from other examinations reflect visits where R.C. had limited range of

                                  18   motion. Id. at 370, 415, 460, 549. Furthermore, the examination findings the ALJ cites from 2016

                                  19   are not inconsistent with R.C. having neck pain and pain in his lower back related to the arthritis

                                  20   present in the x-ray of his lumbar spine. The ALJ never explained why a lack of neurological

                                  21   signs, such as a straight leg raise test, would indicate that R.C. did not have the limitations

                                  22   contained in Dr. Burns’ opinion. Specifically, the ALJ does not explain why strength in the back,

                                  23   negative straight leg raises, and full strength in the lower extremities would indicate that R.C. did

                                  24   not have the limitations with regards to lifting, looking down, turning his head right or left,

                                  25   looking up, or holding head in static position, and other postural movements. Therefore, the ALJ

                                  26   has erred as a matter of law by failing to properly weigh the opinion of R.C.’s treating physician.

                                  27          The Commissioner also cites the state agency consultants’ opinions that R.C. could

                                  28   perform medium exertional work, and that consultant Dr. Volterra opined limitations of climbing
                                                                                         30
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 31 of 38




                                   1   ramps and stairs frequently and ropes, ladders, and scaffolds occasionally; frequent crouching and

                                   2   crawling; and limited overhead reaching bilaterally. Comm’r’s Mot. at 9. The ALJ stated that he

                                   3   gives “great weight” to the consultants’ opinions “as they are consistent with the record as a whole

                                   4   des described in detail herein, including overall normal physical exam findings throughout the

                                   5   periods at issue and inconsistent activities of daily living with asserted disabling limitations.” AR

                                   6   at 21. Under Ninth Circuit precedent, “[t]he opinion of a nonexamining physician cannot by itself

                                   7   constitute substantial evidence that justifies the rejection of the opinion of either an examining

                                   8   physician or a treating physician.” Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995), as amended

                                   9   (Apr. 9, 1996). When considering the period prior to the last date of insured, March 31, 2014, Dr.

                                  10   Volterra, the non-examining physician, stated, “[e]vidence in the current file for the period AOD

                                  11   to DLI regarding the clmt’s physical musculoskeletal allegations support physically non-severe;

                                  12   TP exams report normal/supple neck and normal M/S ROM, normal neuro exam, negative ROS
Northern District of California
 United States District Court




                                  13   for back pain (9/13 and 2/14).” AR at 86. As discussed above, the evidence in the record does

                                  14   arguably support Dr. Volterra’s conclusions. However, for the period after the date of last insured,

                                  15   Dr. Volterra’s recommendations appear to be inconsistent, stating, “[r]ecommend…L RFC with

                                  16   occ OH reach for T16…his more recent L hip imaging, and neck pain would limit him to a LRFC”

                                  17   but ultimately recommending medium RFC. Id. at 97-98. Furthermore, because the ALJ has not

                                  18   identified sufficient reasons to discredit Dr. Burns’ opinion regarding R.C.’s limitations for the

                                  19   time period after R.C.’s June 2014 automobile accident, the contrary opinions of Drs. Trias and

                                  20   Volterra cannot take precedence.

                                  21           In sum, the ALJ erred in discounting Dr. Burns’ opinion generally, although the ALJ may

                                  22   have not necessarily erred in discounting Dr. Burns’ opinion regarding the time period prior to the

                                  23   date of last insured.

                                  24           C.      R.C.’s Testimony
                                  25                   1.      Legal Standard
                                  26           Although the ALJ is responsible for evaluating credibility, the Ninth Circuit has

                                  27   formulated a two-step test for considering a claimant’s testimony regarding the severity of

                                  28   subjective symptoms:
                                                                                         31
                                            Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 32 of 38




                                                      First, the ALJ must determine whether the claimant has presented
                                   1                  objective medical evidence of an underlying impairment “which
                                   2                  could reasonably be expected to produce the pain or other symptoms
                                                      alleged.” Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en
                                   3                  banc) (internal quotation marks omitted). The claimant, however,
                                                      “need not show that her impairment could reasonably be expected
                                   4                  to cause the severity of the symptom she has alleged; she need only
                                                      show that it could reasonably have caused some degree of the
                                   5
                                                      symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
                                   6                  “Thus, the ALJ may not reject subjective symptom testimony . . .
                                                      simply because there is no showing that the impairment can
                                   7                  reasonably produce the degree of symptom alleged.” Id.; see also
                                                      Reddick [v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)] (“[T]he
                                   8                  Commissioner may not discredit the claimant’s testimony as to the
                                                      severity of symptoms merely because they are unsupported by
                                   9
                                                      objective medical evidence.”).
                                  10
                                                      Second, if the claimant meets this first test, and there is no evidence
                                  11                  of malingering, “the ALJ can reject the claimant’s testimony about
                                                      the severity of her symptoms only by offering specific, clear and
                                  12                  convincing reasons for doing so.” Smolen, 80 F.3d at 1281; see also
Northern District of California
 United States District Court




                                                      Robbins [v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)]
                                  13
                                                      (“[U]nless an ALJ makes a finding of malingering based on
                                  14                  affirmative evidence thereof, he or she may only find an applicant
                                                      not credible by making specific findings as to credibility and stating
                                  15                  clear and convincing reasons for each.”).
                                  16   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).12

                                  17           The ALJ found that R.C.’s “medically determinable impairments could reasonably be

                                  18   expected to cause the alleged symptoms; however, the claimant’s statements concerning the

                                  19   intensity, persistence, and limiting effects of his symptoms were not entirely consistent with the

                                  20   medical and other evidence in the record.” AR at 20. The ALJ did not make a finding of

                                  21   malingering. The ALJ was therefore required to “offer[] specific, clear and convincing reasons” to

                                  22   reject R.C.’s testimony regarding the severity of his symptoms. Smolen v. Chater, 80 F.3d 1273,

                                  23   1281 (9th Cir. 1996). “General findings are insufficient.” Reddick v. Chater, 157 F.3d 715, 722

                                  24   (9th Cir.1998) (internal quotation marks omitted).

                                  25

                                  26

                                  27   12
                                         The Commissioner here states an objection for the record to the Ninth Circuit’s “clear and
                                  28   convincing” standard, but recognizes that this Court is bound by Ninth Circuit authority.
                                       Comm’r’s Mot. at 10 n.4.
                                                                                       32
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 33 of 38



                                                      1.      R.C.’s testimony
                                   1
                                              First, The ALJ states that “the objective findings in this case fail to provide strong support
                                   2
                                       of claimant’s allegations of disabling symptoms and do not support the existence of limitations
                                   3
                                       greater than those reported above.” AR at 18. In presenting this boilerplate justification for
                                   4
                                       rejecting R.C.’s testimony, the ALJ disregarded the rule that “the Commissioner may not discredit
                                   5
                                       the claimant’s testimony as to the severity of symptoms merely because they are unsupported by
                                   6
                                       objective medical evidence.” Reddick, 157 F.3d at 722; see also Light v. Soc. Sec. Admin., 119
                                   7
                                       F.3d 789, 792 (9th Cir. 1997) (“In this case, the ALJ disbelieved Light because no objective
                                   8
                                       medical evidence supported Light’s testimony regarding the severity of subjective symptoms from
                                   9
                                       which he suffers, particularly pain. An ALJ may not discredit a claimant’s subjective testimony on
                                  10
                                       that basis.”); 20 C.F.R. § 404.1529(c)(2) (providing that the Commissioner will “not reject [a
                                  11
                                       claimant’s] statements about the intensity and persistence of . . . pain or other symptoms or about
                                  12
Northern District of California




                                       the effect [those] symptoms have on [the claimant’s] ability to work solely because the available
 United States District Court




                                  13
                                       objective medical evidence does not substantiate [the claimant’s] statements.”).
                                  14
                                              Later in his decision, after summarizing the medical evidence, the ALJ noted “throughout
                                  15
                                       the claimant’s medical record he has shown full strength, a normal gait, and normal range of
                                  16
                                       motion throughout . . . through to September 2016.” AR at 20. First, as described above, the
                                  17
                                       medical record shows that R.C. had difficulty lifting after the automobile accident in June 2014.
                                  18
                                       See id. at 459-460, 469. Further, the medical record does not consistently show normal range of
                                  19
                                       motion after the automobile accident in June 2014. Rather, there are instances where R.C.
                                  20
                                       presented with decreased range of motion and discomfort. See id. at 370, 415, 460, 549. Further,
                                  21
                                       to the extent R.C. did present with full strength, a normal gait, and normal range of motion, these
                                  22
                                       are merely examples of areas where R.C.’s testimony as to the extent of her subjective symptoms
                                  23
                                       exceeded what could be determined by objective evidence alone. Having determined that R.C.’s
                                  24
                                       symptoms could reasonably be caused by her impairments, the ALJ was not free to reject
                                  25
                                       testimony as to the severity of those symptoms only on the basis that such severity was not
                                  26
                                       supported by objective evidence. See Lingenfelter, 504 F.3d at 1036; Reddick, 157 F.3d at 722;
                                  27
                                       Light, 119 F.3d at 792. Moreover, the ALJ did not explain why full strength, a normal gait, and
                                  28
                                                                                        33
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 34 of 38




                                   1   normal range of motion is incompatible with significant neck and back pain and the alleged

                                   2   resulting limitations especially as to R.C.’s limitations regarding lifting, looking down, turning his

                                   3   head right or left, looking up, or holding his head in static position.

                                   4          The second reason that the ALJ gives in discounting R.C.’s testimony is that “[e]ven after

                                   5   the lapse of the claimant’s date last insured, he was working in capacities that require a high level

                                   6   of exertion, e.g., a mover . . . The claimant stated that he worked as a mover through at least June

                                   7   2014 and that he had to stop due to injuries suffered in an auto accident.” Id. R.C. stated that

                                   8   from April to June 2014 he worked as a part-time household mover for approximately 25 hours a

                                   9   week. Id. at 35, 37. R.C. testified that while he was working as a mover, the items he was

                                  10   carrying were “[v]ery heavy” and sometimes “about 100 pounds.” Id. at 37. The ALJ was entitled

                                  11   to find Plaintiff’s testimony of disability inconsistent with the record evidence, where Plaintiff

                                  12   engaged in work activity after his alleged onset date, of performing heavy work as a mover until
Northern District of California
 United States District Court




                                  13   June 2014, after a car accident, AR at 20, 20, 35-36, 39-40, 58. See 20 C.F.R. § 404.1529(c)(3)(i)

                                  14   (when evaluating information about claimant’s symptoms, ALJ may consider a claimant’s daily

                                  15   activities); Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002) (when evaluating Plaintiff’s

                                  16   statements, ALJ may consider “inconsistencies either in [claimant’s] testimony or between [his]

                                  17   testimony and [his] conduct,” as well as her daily activities). R.C. does not address this reason in

                                  18   his motion for summary judgment or his reply. This reason is clear and convincing as to discredit

                                  19   R.C.’s claim of disability prior to June 2014 but after June 2014, there is no evidence of any

                                  20   further employment.

                                  21          The third reason that the ALJ gives in discrediting R.C.’s testimony is that physical

                                  22   therapy was noted to be successful and there is no evidence that R.C. ever followed through with

                                  23   the additionally requested physical therapy, nor did he follow through with the referrals to

                                  24   neurosurgery or rheumatology. AR at 20. The ALJ noted that R.C.’s condition was non-surgical.

                                  25   Id. In addition, the ALJ noted that there were frequent reports that his prescribed medications for

                                  26   pain were helping. Id. While physical therapy was successful and R.C. was discharge early, at his

                                  27   last session, R.C. still complained of pain whenever he did lifting. Id. at 469. Furthermore, one

                                  28   month after completing physical therapy, on August 19, 2015, R.C. was again seen for neck pain
                                                                                          34
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 35 of 38




                                   1   after washing his car and Dr. Burns noted that R.C. had decreased range of motion in his neck. Id.

                                   2   at 549. Dr. Burns further noted that R.C.’s neck was “[f]ocally tender over R upper trap with

                                   3   trigger point present and increase overall tone.” Id. While there is no evidence that R.C. followed

                                   4   through with getting additional physical therapy or with a rheumatology specialist, R.C. continued

                                   5   to receive treatment regularly from his doctor for his neck and back pain throughout 2015 and

                                   6   2016. Furthermore, while the ALJ states that there are reports that R.C.’s medications were

                                   7   helping, numerous reports on the record show that the R.C. felt that the medications were only

                                   8   helping a little or were not in fact helping. See id. at 417, 419, 437, 439, 443. In the latest medical

                                   9   record, R.C. requested his doctor prescribe a “stronger agent” for his pain. Id. at 566. R.C. never

                                  10   claimed that medication fully alleviates his pain, and the ALJ never asked R.C. about his

                                  11   medications at the hearing.

                                  12          Finally, the ALJ found that R.C.’s own admitted activities of daily living are inconsistent
Northern District of California
 United States District Court




                                  13   with his assert level of disabling limitations because R.C. makes his bed and does some dusting, is

                                  14   able to walk his dog for up to 30 minutes a day, can ride in a car for up to one and a half hours,

                                  15   and attends church services regularly. Id. at 20. The testimony cited by the ALJ is not

                                  16   inconsistent with R.C.’s testimony that in general, he cannot stand or walk for more than about 2

                                  17   hours or sit for more than about 90 minutes in an 8-hour day. None of the activities the ALJ listed

                                  18   demonstrate an ability to sustain medium exertional level work.

                                  19          While the ALJ may have provided clear and convincing reasons to discredit R.C.’s

                                  20   testimony regarding his limitations prior to June 2014, the ALJ did not provide clear and

                                  21   convincing reasons to discredit Plaintiff's testimony as his limitations for the time period after

                                  22   R.C. stopped working in 2014.

                                  23          D.      The ALJ’s Step Five Finding
                                  24          Finally, R.C. argues that the ALJ’s determination that he could perform medium work was

                                  25   legal error because the ALJ’s hypotheticals were defective. In Embrey v. Bowen, 849 F.2d 418,

                                  26   423 (9th Cir. 1988), the Ninth Circuit stated that hypothetical questions posed to the vocational

                                  27   expert must set out all the limitations and restrictions of the particular claimant. If the vocational

                                  28   expert’s hypothetical assumptions are incomplete or lack support in the record, the opinion based
                                                                                          35
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 36 of 38




                                   1   thereon has no evidentiary value.

                                   2          Here, the ALJ never distinguished between R.C.’s Title II claim, which required R.C. to

                                   3   establish disability prior to March 31, 2014, and R.C.’s Title XVI claim, required R.C. to be

                                   4   disabled and meet certain income thresholds. When posing his hypothetical questions to the

                                   5   vocational expert, the ALJ never posed a hypothetical setting out all the limitations and

                                   6   restrictions of R.C. prior to March 31, 2014 and another one setting out all of R.C.’s limitations

                                   7   and restrictions as of the hearing date. However, the ALJ omitted the limitations assessed by

                                   8   R.C.’s treating doctor and discounted R.C.’s testimony, in part, because of a perceived lack of

                                   9   treatment and findings prior to the car accident that occurred in June 2014 and because of R.C.’s

                                  10   work as a mover up until June 2014. While the ALJ may have properly discredited Dr. Burns’

                                  11   opinion and R.C.’s testimony regarding R.C.’s limitations prior to R.C.’s date of last insured, as

                                  12   discussed above, the ALJ improperly discredited Dr. Burns opinion and R.C.’s testimony
Northern District of California
 United States District Court




                                  13   regarding his current limitations.

                                  14          Dr. Burns opined that R.C. could walk four blocks without rest or severe pain, could sit for

                                  15   two hours at one time, and could stand for two hours at one time. AR at 545. Dr. Burns indicated

                                  16   that R.C. would be able to sit a total of two hours in an 8-hour workday, stand a total of two hours,

                                  17   and walk a total of two hours. Id. Dr. Burns also opined that R.C. would need periods of walking

                                  18   around during an 8-hour workday and would need to walk for 10 minutes every hour. Id. Dr.

                                  19   Burns opined that R.C. would need a job that permits shifting positions at will because of pain. Id.

                                  20   at 546. Dr. Burns believed R.C. could lift 10 pounds frequently, 20 pounds occasionally, and 50

                                  21   pounds rarely. Id. Dr. Burns believed R.C. could rarely look down and occasionally turn head

                                  22   right or left, look up, or hold head in static position. Id. Dr. Burns opined that R.C. could

                                  23   occasionally twist, rarely stoop, crouch/squat, or climb stairs, and never climb ladders. Id. at 547.

                                  24   Dr. Burns opined that R.C. would likely be absent from work about three days per month. Id.

                                  25          The ALJ’s hypothetical, however, did not mention many of these limitations. See id. at 59,

                                  26   543-547. While the ALJ “need not include all claimed impairments in his hypotheticals, he must

                                  27   make specific findings explaining his rationale for disbelieving any of the claimant’s subjective

                                  28   complaints not included in the hypothetical.” Light v. Soc. Sec. Admin., 119 F.3d 789, 793 (9th
                                                                                        36
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 37 of 38




                                   1   Cir. 1997). The ALJ did not address the limitations contained within Dr. Burns’ opinion in depth

                                   2   and gave no reasons for rejecting Dr. Burn’s opinion beyond the general reasons discussed above.

                                   3   The ALJ did not make a specific finding explaining his rationale for not including R.C.’s

                                   4   limitations with respect to sustained flexion of neck limitations in his hypotheticals. The ALJ

                                   5   therefore erred in failing to include R.C.’s limitations in his hypotheticals to the vocational expert.

                                   6          Ninth Circuit precedent dictates that this error is not harmless:

                                   7                  [A]n ALJ is not free to disregard properly supported limitations . . . . Such
                                                      a failure [to include a claimant’s validly determined limitations] cannot be
                                   8
                                                      deemed harmless because, if the ignored testimony is credited, a proper
                                   9                  hypothetical would have included limitations which, the record suggests,
                                                      would have been determinative as to the vocational expert's
                                  10                  recommendation to the ALJ.
                                  11   Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006). Here, the Court knows what the

                                  12   vocational expert’s response would have been to a hypothetical including all R.C.’s limitations
Northern District of California
 United States District Court




                                  13   because R.C.’s attorney posed one. Id. at 60–61 (presenting additional hypotheticals, including

                                  14   one corresponding to Dr. Burns’ assessment of R.C.’s limitations). The vocational expert’s

                                  15   response was that R.C.’s limitations as outlined would “eliminate most of the medium jobs that are

                                  16   unskilled.” Id. at 61. Based on that response, the Court concludes that the ALJ’s error in relying

                                  17   on an incomplete hypothetical RFC was not harmless. See Robbins, 466 F.3d at 886.

                                  18          E.      Remand for Further Proceedings
                                  19          The Ninth Circuit follows the “credit as true” rule, a three-part test that allows the Court to

                                  20   remand to the ALJ to calculate and award benefits when: (1) “the ALJ failed to provide legally

                                  21   sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion”; (2)

                                  22   “there are [no] outstanding issues that must be resolved before a disability determination can be

                                  23   made” and “further administrative proceedings would [not] be useful”; and (3) “on the record

                                  24   taken as a whole, there is no doubt as to disability.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

                                  25   Cir. 2017) (citations and internal quotation marks omitted); see also Garrison, 759 F.3d at 1021

                                  26   (holding that a district court abused its discretion in declining to apply the “credit as true” rule to

                                  27   an appropriate case). The “credit-as-true” rule does not apply “when the record as a whole creates

                                  28   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social
                                                                                          37
                                         Case 3:18-cv-05104-JCS Document 22 Filed 04/23/20 Page 38 of 38




                                   1   Security Act,” Garrison, 759 F.3d at 1021, when “there is a need to resolve conflicts and

                                   2   ambiguities,” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014), or

                                   3   when there is ambiguity about when the claimant’s disability began that is not solved by the

                                   4   record credited as true. See Dominquez v. Colvin, 808 F.3d 403, 409 (9th Cir. 2015).

                                   5          Here, as discussed above, the ALJ failed to provide legally sufficient reasons for rejecting

                                   6   Dr. Burns’ opinion and R.C.’s testimony. However, there are outstanding issues that must be

                                   7   resolved through further administrative proceedings and the record raises serious doubt as to

                                   8   whether R.C. is truly disabled prior to date of last insured and even after his automobile accident.

                                   9   As discussed above, the only evidence of R.C.’s back and neck pain prior to the accident is an x-

                                  10   ray from August 2012 suggesting mild to moderate degenerative disc disease with mild

                                  11   degenerative facet changes and one, potentially two, doctor’s visits where R.C. complained of

                                  12   pain. At the time of the alleged onset, there is no evidence of any injury or worsening of
Northern District of California
 United States District Court




                                  13   condition. Furthermore, R.C. testified that he worked as a mover carrying items “about 100

                                  14   pounds” up until the automobile accident in June 2014. R.C. testified that his condition worsened

                                  15   after the accident. The record is not fully developed regarding what R.C.’s limitations were on

                                  16   March 31, 2014, R.C.’s date of last insured, and when R.C. began experiencing the limitations that

                                  17   allegedly prevent him from returning to work. Thus, the Court cannot hold that the ALJ would be

                                  18   required to find R.C. disabled on remand. Accordingly, the Court will remand this case for further

                                  19   administrative proceedings consistent with this order.

                                  20   IV.    CONCLUSION
                                  21          For the reasons discussed above, R.C.’s motion is GRANTED, the Commissioner’s motion

                                  22   is DENIED, and the case is REMANDED for further administrative proceedings consistent with

                                  23   this decision. The Clerk is instructed to enter judgment in favor of R.C. and to close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 23, 2020

                                  26

                                  27
                                                                                                     JOSEPH C. SPERO
                                  28                                                                 United States Magistrate Judge
                                                                                         38
